Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the manipulator" in lines 3 and 6 .  There is insufficient antecedent basis for this limitation in the claim.
In order to provide an initial search and examination the examiner interprets the recitation of “the manipulator” in the lines noted above as “the teleoperated manipulator.”

Claim 7 recites the limitation "the condition" in lines 2 and 5 .  There is insufficient antecedent basis for this limitation in the claim.
In order to provide an initial search and examination the examiner interprets the recitation of “the condition” in the lines noted above as “a condition.”

Claim 14 recites the limitation " the component" in lines 4 and 6 .  There is insufficient antecedent basis for this limitation in the claim.
In order to provide an initial search and examination the examiner interprets the recitation of “the component” in the lines noted above as “the moveable component.”

Claim 15 recites the limitation " the component" in lines 4 and 6 .  There is insufficient antecedent basis for this limitation in the claim.
In order to provide an initial search and examination the examiner interprets the recitation of “the component” in the lines noted above as “the moveable component.”


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (U.S. Patent 5,279,309) in  view of Niemeyer et al. (U.S. Patent 6,424,885).

Regarding claims 1 and 4-6, Taylor et al. disclose a system comprising:
a manipulator (“positioning apparatus” 10, see col. 6:56-60 and figures 1A and 2); and
a control system (“computer” 124, see col. 12:55-64 and figure 2);
wherein the control system operates the telesurgical system in a first operating mode in which the control system drives a mechanical component of a surgical instrument coupled to the manipulator within a first range of an operating parameter (any first one of the three translational degrees of freedom (A, B, or C) shown in figure 1A); and
wherein the control system operates the telesurgical system in a second operating mode in which the control system drives the mechanical component of the surgical instrument coupled to the manipulator within a second range of the operating 
Taylor et al. also disclose both a coarse manipulator (the first range - “bulk or coarse motion manipulator” 12, see col. 6:56-67 and figure 1A) and a fine manipulator (the second range - “fine motion manipulator” 12, see col. 6:56-67 and figure 1A).
However, and surprisingly, Taylor et al. fail to disclose:
1) wherein the first range of the operating parameter comprises a first range of velocities of a component of the surgical instrument; and wherein the second range of the operating parameter comprises a second range of velocities of the component of the surgical instrument,
2) wherein the first range of the operating parameter comprises a first range of accelerations of the component of the surgical instrument; and wherein the second range of the operating parameter comprises a second range of accelerations of the component of the surgical instrument, and 
3) wherein the first range of the operating parameter comprises a first range of a mechanical load on the component of the surgical instrument; and wherein the second range of the operating parameter comprises a second range of mechanical load on the component of the surgical instrument.
It is very well known in medical/surgical robotic and/or telesurgery arts to provide manipulator movement with feedback and control over speed/velocity, acceleration, and load/force of the surgical/medical instrument.  
As an example, like Taylor et al., Niemeyer et al. disclose a robotic (master/slave system) for carrying out telesurgery procedures, see abstract and figures 1A-10.
Unlike Taylor et al., Niemeyer et al. teach the use of feedback and control of velocity, acceleration, force (load) in order to enhance positioning and accuracy of the instrument manipulation during surgery, see col. 4:54 – col. 5:15 in particular.  
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Taylor et al., as taught by Niemeyer et al., to provide first range of motion in the form a coarse range of motion (i.e., higher values) for velocities, accelerations and forces/loads, and a second range of motion in the form of fine motion (i.e., lower values) for velocity, acceleration and forces/loads in order to enhance positioning and accuracy of the instrument manipulation during surgery.

Regarding claims 2-3, Taylor et al. disclose the claimed invention the first range comprises A and B for 12, and the second range comprises A and B for 14, see figure 1A

Regarding claims 12-13, Taylor et al. discloses the claimed operating mode input (“computer” 124 or 248 with input devices, see figures 2 and 10).  The remaining recites of claim 12 and 13 are recitations of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation.  A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.  However, if a prior art structure is capable of In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).  It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963).  Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function.  In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971).  In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/AARON F ROANE/Primary Examiner, Art Unit 3792